UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6721


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD T. MASKO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:99-cr-00013-FPS-JES-2)


Submitted:    January 30, 2009                 Decided:   May 7, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald T. Masko, Appellant Pro Se. Robert Hugh McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald T. Masko seeks to appeal the district court’s

order denying his motion to reduce sentence as premature and

without prejudice and denying his motion to appoint counsel.

The court has since resumed proceedings and appointed counsel.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                The order

Masko seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.        Accordingly, we dismiss the

portion of the appeal denying Masko’s motion to appoint counsel

as moot and dismiss the remainder of the appeal for lack of

jurisdiction.    We deny Masko’s motion for oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    2